UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7749


GEORGE ALEXANDER PORTER,

                Petitioner – Appellant,

          v.

GENE M. JOHNSON,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00465-sgw-mfu)


Submitted:   May 25, 2011                   Decided:   May 27, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Alexander Porter, Appellant Pro Se.      Gregory William
Franklin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Alexander Porter seeks to appeal the district

court’s    order    denying    relief      on    his   28    U.S.C.     § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Porter has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3